NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WHITBURN, LLC,                           )
                                         )
              Appellants,                )
                                         )
v.                                       )      Case No. 2D14-3384
                                         )
DEUTSCHE BANK, NATIONAL TRUST            )
COMPANY, AS TRUSTEE FOR ASSET-           )
BACKED PASS-THROUGH                      )
CERTIFICATES, SERIES 2004-W3;            )
ROBERT W. KENKEL A/K/A ROBERT            )
KENKEL; CANTERBURY LAKES                 )
HOMEOWNERS ASSOCIATION INC;              )
GTE FEDERAL CREDIT UNION,                )
                                         )
              Appellees.                 )
                                         )

Opinion filed October 9, 2015.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Heather A. DeGrave of Walters Levine
Klingensmith & Thomison, P.A., Tampa,
for Appellants.

Jack S. Kallus and Nicole R. Topper of
Blank Rome, LLP, Ft. Lauderdale, for
Appellees Deutsche Bank.

No appearance for remaining appellees.



PER CURIAM.
              To the extent the final judgment on appeal incorporates the trial court's

oral ruling denying appellant's motion to substitute, it is affirmed without necessity of

comment. In all other respects, this appeal is dismissed. See Market Tampa

Investments, LLC v. Stobaugh, No. 14-5126, 2015 WL 5131679, at *1 (Fla. 2d DCA

Sept. 2, 2015) (dismissing appeal from a final judgment of foreclosure where appellant's

motion to substitute or intervene was denied in the trial court and affirmed on appeal).



ALTENBERND, WALLACE, and SALARIO, JJ., Concur.




                                            -2-